 326DECISIONS OF NATIONAL LABOR RELATIONS BOARDCommercial Fleet Wash,Inc.andAutomotive Em-ployees, Laundry Drivers&Helpers Local 88,Inter-nationalBrotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America,Petitioner.Case 21-RC-12033May 12, 1971DECISION ON REVIEWBy MEMBERS FANNING, BROWN, AND JENKINSOn February 18, 1971, the Acting Regional DirectorforRegion 21 issued his Decision and Direction ofElection in the above-entitled proceeding, in which hefound appropriate a unit of all vehicle washing em-ployees including vehicle washers and assistant lead-men, but excluding,inter alia,leadmen on the groundthat they are supervisors within the meaning of the Act.Thereafter, in accordance with Section 102.67 of theNational Labor Relations Board Rules and Regula-tions, as amended, the Petitioner timely filed a requestfor review of the Acting Regional Director's Decision,contending that the Acting Regional Director erred infinding the leadmen to be supervisors and excludingthem from the unit found appropriate.On March 15, 1971, the National Labor RelationsBoard by telegraphic order, granted the request forreview. Thereafter, the Employer filed a brief on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the entire record in thiscase, including the request for review, the Employer'sstatement in opposition to the request for review, andthe Employer's brief on review, and makes the follow-ing findings:The Employer is engaged in commercial vehiclewashing operations, which it conducts at its customers'facilities.The work is performed by five regular crewsand a sixth miscellaneous crew, each consisting of aleadmen and from one.to four crewmembers. The crewsassemble at the Employer's location each day, checkout the necessary equipment, and proceed to the cus-tomer's site. At the site, the leadman receives a list ofvehicles to be washed, after which the crew, includingthe leadman, wash, sweep out, spray, and chamois thevehicles.When all vehicles are washed, the equipmentis loaded back onto the Employer's truck, the leadmancompletes the necessary paper work, and the crew re-turns to the Employer's site.According to the Acting Regional Director, it is theleadmen who assign tasks to specific crewmembers,train new crewmembers, determine when the crewtakes its breaks, and, as the highest officials of the190 NLRB No. 63Employer at the jobsite, are responsible for seeing thatthe work is properly performed. In addition, the ActingRegional Director found that the leadmen have recom-mended that certain crewmembers receive a commis-sion. On the basis of the foregoing, the Acting RegionalDirector concluded that the leadmen are supervisorswithin the meaning of Section 2(11) of the Act andshould, therefore, be excluded from the unit.In its request for review, the Petitioner contends thatthe leadmen are not supervisors because, although theygive routine directions and make work assignments, theleadmen are not required to exercise any independentjudgment. Further, the Petitioner contends that if theleadmen are found to be supervisors, there will be aratio of 8 supervisors (including 2 admitted super-visors) to 9 employees. We find merit in the Petitioner'scontentions.Although it is clear that the leadmen are the highestofficials of the Employer at the customer's site, it isequally clear from the record that their direction oftheir crews does not necessitate the exercise of inde-pendent judgment. Thus, the crews are engaged in rou-tine tasks requiring little or no supervision and, whilethe leadman may train new crewmembers, the trainingnecessary to perform the tasks required appears to beminimal.Moreover, we view as significant that theleadmen spend 80 to 90 percent of their time workingas part of the crew.While the record does indicate that crewmembershave been transferred from a crew at the request of theleadmen, that at least one crewmember received a com-mission based upon the recommendation of a leadman,and that two employees were laid off pending investiga-tion when their leadmen reported them for theft, we donot consider these few isolated instances, in view of therecord as a whole, to be sufficient to establish that theypossess the supervisory authority contemplated by Sec-tion 2(11) of the Act.'Moreover, although the ratio of supervisors to rank-and-file employees is not always determinative, we con-clude under the facts of the present case, including thehighly routine nature of the work performed, that theratio of 8 supervisors to 9 employees is a highly persua-sive factor militating toward inclusion of the leadmenin the unit.'On the basis of the foregoing and the record as awhole, we find that the leadmen are not supervisorswithin the meaning of Section 2(11) of the Act, and wefind that the following employees constitute a unit ap-propriate for collective bargaining:'Sanborn Telephone Company, Inc., 140NLRB 512;West Virginia PulpAnd Paper Company,122 NLRB 738.'United States Gypsum Co.,119 NLRB 1415. COMMERCIAL FLEET WASH, INCAll vehicle washing employees employed by theEmployer at its 5618 Borwick Avenue, SouthGate, California, facility, including vehicle wash-ers, assistant leadmen, and leadmen; excluding allother employees, office clerical employees, profes-sional employees, guards, and supervisors asdefined in the Act.Accordingly, the case is hereby remanded to the Re-gional Director for Region 21 for the purpose of con-ducting an election pursuant to his Decision and Direc-tion of Election, as modified herein, except that thepayroll period for determining eligibility shall be that327immediately preceding the date of this Decision onReview.'In order to assure that all eligible voters may have the opportunity tobe informed of the issues in the exercise of their statutory right to vote, allparties to the election should have access to a list of voters and their ad-dresses which may be used to communicate with them.Excelsior UnderwearInc, 156 NLRB1236,N.L.R.B. VWyman-GordonCo,394 U S 759. Ac-cordingly,it is hereby directed that an amended election eligibility list,containing the names and addresses of all the eligibile voters, must be filedby the Employer with the Regional Director for Region 21 within 7 daysof the date of this Decision of Review.The Regional Director shall makethe list available to all parties to the election No extension of time to filethis list shall be granted by the Regional Director except in extraordinarycircumstances.Failure to comply with this requirement shall be grounds forsetting aside the election whenever proper objections are filed